DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/12/22 has been entered in the case. Claims 1-12, 14-17 are pending for examination and claim 13 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dalabie (US 2012/0179108) in view of Imbert (US 4,589,871) and Siebers et al. (US 2013/0158485).
Regarding claim 1, Dalabie discloses a drug delivery device, in Figs. 2-3B, comprising: 
a reservoir 2 for containing a medical product, and 
a distally projecting frustoconical end-piece 3 having an outer surface 6 and a total length (e.g. the length of elements 6 +7 but exclude portion 5) measured along a longitudinal axis of said end-piece, said end-piece 3 defining an axial passageway 4 for a transfer of said medical product contained in said reservoir 2, said end-piece having a proximal region 7a configured to be fixed to an adaptor 8, 
wherein the end-piece comprises an annular groove 7a located in the proximal region (portions 5 & 7) on the outer surface of the end-piece 3, and further wherein the proximal region and the annular groove do not include the gripping surface (as modified by Imbert below), 
wherein the annular groove 7a engages entirely with an inner surface 10a of a collar of the adapter 8, and
Dalabie does not disclose a gripping surface (e.g. roughness surface) is provided on a portion of said outer surface, said portion being located in a distal region of said end-piece and outside the proximal region of the end-piece, a length of said portion representing at most 40% of the total length of the end-piece; wherein the portion of the outer surface having the gripping surface is spaced apart from the inner surface of the collar of the adapter such that the adapter does not contact the gripping surface when being slid over the end-piece.  
Imbert discloses a drug delivery device 20 comprising: a reservoir 20; a distally projecting frustoconical end-piece 23 having an outer surface 23; wherein a gripping surface 34 is provided on a portion of the outer surface 23, the portion W (of the gripping surface 34) being located in a distal region of the end-piece 23 and outside of the proximal region of the end-piece.


    PNG
    media_image1.png
    397
    423
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Dalabie with providing a gripping/roughness surface being located in a distal region of an end-piece (cone/tip) of a syringe and outside of the end-piece of the syringe, as taught by Imbert, in order to increase a roughness of the tip for improving the frictional interference fit between a syringe cone (or syringe barrel) and a needle assembly hub or other fluid handling device.  For example: such a modification would be advantages because the gripping surface increases the roughness of the end-piece so that the force required to remove a fluid transfer apparatus removably connected to the end-piece by a frictional interference it, is greater than the force required to remove the fluid transfer apparatus from an identically sized tip without the coating, col. 2 lines 48-55 of Imbert.
Furthermore, such a modification provides wherein the proximal region and the annular groove do not include the gripping surface, and wherein the portion of the outer surface having the gripping surface is spaced apart from the inner surface of the collar of the adapter such that the adapter dos not contact the gripping surface when being slid over the end piece because the gripping surface is provided on the distal region and the distal region of Dalabie (or Dalabie in view of Imbert) provides these feature as described above.
Dalabie in view of Imbert does not disclose that a length of the portion (i.e. gripping/roughness surface) representing at most of the total length of the end-piece. 
Note: as said the above, the total length of the end-piece defines as a length of the distal portion 6 and a length of the coupling/proximal portion 7, but excludes the portion 5.
Siebers discloses that a syringe 2 having a distally projecting frusto-conical end-piece 3 for fastening or mounting of transfer adapters and needle, see abstract; wherein the cone/ distally projecting frusto-conical end-piece 3 having an outer surface and a total length measured along a longitudinal axis of the end-piece 3; a gripping/roughness surface b is provided on a portion of the outer surface, the portion, i.e. gripping/roughness portion being located in a distal region of the end-piece 3 and outside of the proximal region (at or adjacent to a neck region of the syringe).  Sieber further discloses that the length of the portion may be modified with respect to the total length of the end piece 3, para [0059, lines 5-12]. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the length of the portion, i.e. gripping/roughness portion of Dalabie in view of Imbert with providing a length of the gripping/roughness portion represents at most 40% of a total length of the end-piece, as taught by Siebers, in order to ensure satisfactory adhesion and freedom from leaks of attached adapters and closure caps, para [0059]. 
In addition, Sieber discloses that the width (from 2-10mm) is advantageous for conventional closure caps and adapters.   If a width/length of gripping portion is smaller than 2mm can lead to undesirable deviations in terms of sealing and adhesion and if greater widths (greater than 10 mm) lead to a more difficult coating process.  However, Delabie discloses that a total length of the end-piece (total length of portion 6 & 7) = 8 mm + 1 mm (or +1 to 3 mm) = 9 to 11 mm, para [0036] of Delabie.  Meanwhile, the length of the portion, i.e. gripping/roughness portion b = 2 -10 mm, as suggested by Siebers.  For example: if the gripping/roughness portion b = 2-4 mm which is in requirement ranges of the claimed invention such that at most 40% of the total length of the end-piece.
Regarding claims 2 & 17, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1 except for the limitation that a distal end of the portion is located at least at 0.5 mm, or at least 1 mm from a distal end of the end-piece.
Imbert and Siebers discloses that a distal edge of the gripping portion is located in a distance from a distal end of the end piece but does not specifically mention that the distance at least 0.5 mm or at least 1 mm.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to have located a distal end of the gripping portion at least 0.5 or at least 1 mm from a distal end of the end-piece since it has been held that “where the only difference between the prior art and the claimed was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. Tec Syst., Inc., 725 F.2d 1330, 220 USPQ 777 (Fed Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, Dalabie in view of Imbert and Siebers would not operate differently with the claimed distal edge of the gripping portion located at least 0.5 mm or at least 1 mm form the distal end of the end-piece because Imbert and Siebers teaches leaving the proximal and distal ends of the tip uncoated.  Furthermore, applicant has not indicated that the distal end of the gripping portion located at least 0.5 mm or at least 1 mm from the distal end of the end-piece is a cirtical feature of the claimed invention, stating “[t]he distal edge 22a of the portion 22 on which the coating 23 extends may be located at around 0.5 mm, preferably at 1 mm, from the distal end 20a of the end piece 20” (emphasis added, Amendments to the Specification 03/28/2017, page 8,lines 10-11). 
Regarding claim 3, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1.  Dalabie further discloses that an outer diameter of a distal end of said end-piece is less than an outer diameter of a proximal end of said end-piece, see marked up Fig. 3A.  


    PNG
    media_image2.png
    258
    600
    media_image2.png
    Greyscale


Regarding claim 6, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1 and further discloses that wherein the gripping surface results from a modification of a surface of a material forming the end-piece (e.g. Imbert discloses in col. 5, lines 23-25 that a coating forming the gripping surface which is a modification of the surface of the material of the end-piece.  Therefore, Dalabie in view of Imbert and Siebers discloseshe gripping surface results from a modification of a surface of a material forming the end-piece.
Regarding claim 7, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1.  It is noted that the product-by-process limitation “technique selected from abrasion technique, forming treatment, plasma treatment, laser treatment and combinations thereof, applied on said portion” has not been given weight in determining the patentability of the device claim. See MEPE §2113.  However, in this case, Imbert discloses that the modification (e.g. providing a roughness coating surface by abrasion technique as a conventional technique, col. 5, lines 4-13).  Siebers also discloses that the modification (e.g. providing a roughness coating surface by abrasion technique as a conventional technique, para [0019]).
Regarding claim 8, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1. Imbert discloses that the coating being formed by an annealing process wherein the ceramic particles are bonded to the tip by heating the tip coated with the ceramic partical suspension, therefore the ceramic particles are a supplementary piece provided on the portion by coating then annealing.  In addition, Siebers clearly show the gripping surface 5 is a part of a supplementary piece provided on the gripping portion. 
Regarding claim 10, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1. Both of Imbert and Sieberts indicating how the gripping surface is provided by application of a coating on the gripping portion. Therefore, Dalabie in view of Imbert and Siebers discloses that the gripping surface is provided by application of a coating on the gripping portion. 
Regarding claim 11, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claims 1 & 10.  Sibers discloses that the coating is a ceramic coating comprising: ZnO that is equivalent to borosilicate-zinc based frits, (Table 1, in para [0068]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the coating of Dalabie in view of Imbert and Siebers to be a ceramic coating comprising borosilicate-zinc based frits, as taught by Siebers, in order to provide the desired roughness of the coating on the syringe tip, see para [0070] of Siebers. 
Regarding claim 12, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claims 1 & 10. Delabie discloses that the end-piece is made of glass, para [0011, 0012].  Imbert also discloses that the end-piece is made of glass, col. 7, lines 16-17.
Regarding claim 14, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1. Dalabie discloses that the collar 8 is mountable on the end-piece, see Fig. 3B in Dalabie. 
Regarding claim 15, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1. Dalabie discloses that the collar 9 is provided with an inner rime 10a engeable in the annular groove 7a, when the adaptor 8 is mounted on the end-piece 6, see Fig. 3B.
Regarding claim 16, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1. As discussed above, Dalabie discloses a total length of the end piece = length of the portion 6 (8mm) + length of the portion 7 (from 1-3 mm) = 9 to 11 mm.  Meanwhile, Siebers discloses that the gripping portion is about 2-10 mm, para [0059].  In case the gripping portion is about 2-3 mm, therefore, the gripping portion ((2mm/9mm) *100 = 22% to (3mm/11mm) *100 = 27%) is about less than 33% of the total length of the end-piece. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dalabie in view of Imbert and Siebers to have the length of gripping portion representing less than 33% of the total length of the end-piece since it has been held that “where the only different between the prior art and the claimed was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. Tec Syst., Inc., 725 F.2d 1330, 220 USPQ 777 (Fed Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, Dalabie in view of Imbert and Siebers would not operate differently with the claimed length of the gripping portion representing less than 33% of the total length of the end-piece since Imbert teaches that the coating is applied to a particular width between the proximal end and distal end of the tip, col. 5, lines 56-60, since a coating of less than 3% of the total length of the end piece would still provide a rougher surface that satisfies Imbert’s teaching of “increasing the roughness of the tip so that the force required to remove a fluid transfer apparatus, such as a hypodermic needle assembly hub, removably connected to the tip by a frictional interference fit, is greater than the force required to remove the fluid transfer apparatus from an identically sized tip without the coating, col. 2, lines 48-55 of Imbert.  Furthermore, applicant has not shown that the length of the gripping portion representing at most 33% of the total length of the end-piece is a critical feature of the claimed invention, instead sating that the “gripping surface is not present in excess on the outer surface of the end-piece and is neither present in areas of the end-piece where it is not wished (Amendments to the Spec filed 03/28/17, page 5, liens 2-3). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dalabie (US 2012/0179108) in view of Imbert (US 4,589,871) and Siebers et al. (US 2013/0158485) and further in view of Axelsson (US 2004/0067161).
Regarding claims 4-5, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1.  Siebers discloses that the length of the gripping portion from 2 to 10 mm, para [0059], which is in required ranges of 2-2.7mm or in a required range of 2.35mm.  
Dalabie in view of Imbert and Siebers does not disclose that the total length of the end-piece varies from 7.5 to 7.8 mm.
Axelsson teaches a total length of an end-piece varies from 7.5 mm to 7.8 mm, para [0044], describes the “standard dimension of a male luer cone connector” as a length of at least 7.5 mm).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the end-piece device of Dalabie in view of Imbert and Siebers to have a total length of the end-piece varies from 7.5 mm to 7.8 mm as the standard male luer cone length, as taught by Axelsson, in order to allow connection to standard female luer connectors made by a variety of manufactures. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dalabie (US 2012/0179108) in view of Imbert (US 4,589,871) and Siebers et al. (US 2013/0158485) and further in view of Cote, Sr. et al. (US 2001/0042850).
Regarding claim 9, Dalabie in view of Imbert and Siebers discloses all the claimed subject matter as required in the claim 1 except for the limitation that the gripping surface is an outer surface of elastomeric sleeve attached or molded to the gripping portion of the end-piece.
Cote teaches a gripping surface that is an outer surface of an elastomeric sleeve attached or molded to the portion of the end-piece (coupling material 14, para [0017], lines 1-13).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the end-piece of Dalabie in view of Imbert and Siebers with Cote’s gripping surface of an outer surface of elastomeric sleeve attached to molded to said gripping portion to provide a material having a coefficient of friction greater than that to the connector body, as taught by Cote. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 & 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783